DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 11:
U.S. Publication No. 2005/0013259 to Papoushado et al disclose in Figures 2-5 (non-prior art, Sections 0056-0065) a method (performed NMS 20) by comprising:
…a NEMS (NMS 20), a circuit design (a path between certain network elements and corresponding ports of the certain network elements) of a telecommunications network…, the circuit design setting forth a circuit (establish a connection for the path between certain network elements and corresponding ports of the certain network elements) to be initiated on the telecommunication network.  Pathfinder 22 of NMS 20 determines a path between certain network elements and corresponding ports of the certain network elements to establish a connection for a customer of the network.
Decomposing, by the NEMS, the circuit design … to identify a network element of the telecommunications network included in the circuit design, wherein the network element includes at least a first port (any of input ports 1-K) and a second port (any of output ports 1-F).  Pathfinder 22 of NMS 20 identifies the certain network elements that are involved in the path to establish the connection.  Figure 3: each network element comprises input ports 1-K and output ports 1-F.
…operational information (how ports of a network element and how connection points of ports of a network element can be interconnected) from the network element. 

Storing the operational information in a second database (CT 28), wherein the operational information from the network element comprises an operational configuration (input connection groups 1-n and output connection groups 1-n; Figure 4: connection points of input ports 1-K are grouped into different input connection groups 1-n and connection points of output ports 1-F are grouped into different output connection groups 1-n, which includes any of input ports 1-K and any of output ports 1-F) and operational state (how ports of a network element and how connection points of ports of a network element can be interconnected, which includes any of input ports 1-K and any of output ports 1-F; Figure 4 shows which input ports can be connected to which output ports; for example: input group 1 can be connected to output group 1 and output group 2, but cannot be connected to output group n) of the first port and the second port of the network element, and wherein the operational state includes identification of any port to which the first port or the second port is connected (Figure 4 shows all output ports 1-F that input ports 1-K can connect to and all input ports 1-K that output ports 1-F can connect to).  Pathfinder 22 stores the operational information obtained from each network element in a CT 28.  Operational information includes input connection groups 1-n and output connection groups 1-n (claimed “operational configuration”) and how ports of a network element and how connection points of ports of a network element can be interconnected (claimed “operational state”).  Based on the operational information, CT 28 lists connectivity rules of all ports of all network elements, including connection groups 1-n and output connection groups 1-n, how ports can be interconnected, and compatibility/incompatibility between connection groups of input and output ports.  
Establishing, based on the operational information, a cross-connect on the network element between the first port and the second port to complete at least a portion of the circuit set forth in the circuit design.  If pathfinder 22 determines that the path between ports of the certain network element can be established based on the CT 28 (claimed “based on the operational information”), NMS 32 
Papoushado et al do not disclose …retrieving, by a NEMS, a circuit design of a telecommunications network from an IS database, the circuit design setting forth a circuit to be initiated on the telecommunication network”; “decomposing, by the NEMS, the circuit design that was retrieved from the IS database to identify a network element of the telecommunications network included in the circuit design, wherein the network element includes at least a first port and a second port…
Das et al disclose in Figures 1-2, 5 a system 100 (claimed “NEMS”) that receives a circuit design 160 (which can be stored in a claimed “IS database”, refer to Garnett et al rejection below), wherein the circuit design includes a circuit description of the system; system 100 uses the circuit design to determine different paths in the system, then select an optimal path and associated nodes of the selected path, and then implement the selected path (claimed “claimed “retrieving, by a NEMS, a circuit design of a telecommunications network from an IS database, the circuit design setting forth a circuit to be initiated on the telecommunication network”; and “decomposing, by the NEMS, the circuit design that was retrieved from the IS database to identify…”).   Refer to Column 4 line 30 to Column 6 line 65, Column 12 line 33 to Column 14 line 17, Column 20 lines 59-67, and Column 21 lines 59-67.  Also, U.S. Patent No. 6,516,456 to Garnett et al disclose in Figures 6-16 that circuit designs can be stored in a circuit design database 310 (claimed “IS database”); data processing system 302 receives circuit designs from circuit design database 310 and then processes the circuit design to analyze paths of Figures 8A-

However, none of the prior art disclose the limitations “…in response to identifying the network element, requesting operational information from the network element; receiving, by the NEMS, the operational information from the network element…”, and can be logically combined with Papoushado et al, Das et al, and Garnett et al.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 2015/0171768 to Perreault discloses in Figures 1-18 a method that implements a circuit design with corresponding switch ports and output configuration.  Refer to Sections 0048-0161.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124.  The examiner can normally be reached on M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine Ng/
Examiner, AU 2464
February 10, 2021